
	

115 S1489 IS: Veterans Education Relief and Reinstatement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1489
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Blumenthal (for himself, Mr. Tillis, Mr. Tester, Mr. Heller, Mr. Young, Mr. Durbin, Mr. Brown, Mr. Carper, Mrs. McCaskill, Mr. Murphy, Mr. Reed, Ms. Warren, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend section 3312 of title 38, United States Code, to restore  Post-9/11 Educational Assistance
			 and other relief for veterans affected by school closures, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Education Relief and Reinstatement Act of 2017.
		2.Restoration of entitlement to Post-9/11 Educational Assistance and other relief for veterans
			 affected by
			 school closure
			(a)Educational assistance
 (1)In generalSection 3312 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
						(d)Discontinuation of education due to school closure
 (1)In generalAny payment of educational assistance described in paragraph (2) shall not— (A)be charged against any entitlement to educational assistance of the individual concerned under this chapter; or
 (B)be counted against the aggregate period for which section 3695 of this title limits the individual’s receipt of educational assistance under this chapter.
 (2)Description of payment of educational assistanceSubject to paragraph (3), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual—
 (A)was forced to discontinue such course pursuit as a result of a permanent school closure; and (B)did not receive credit, could not transfer credits, or lost training time, toward completion of the program of education being pursued at the time of such closure.
 (3)Period for which payment not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—
 (A)the portion of the period of enrollment in the course or courses from which the individual failed to receive credit or could not transfer credits, or with respect to which the individual lost training time, as determined under paragraph (2)(B); and
 (B)the period by which monthly stipend is extended under section 3680(a)(2)(B) of this title.. (2)ApplicabilitySubsection (d) of such section, as added by paragraph (1), shall apply with respect to courses and programs of education discontinued as described in subparagraph (A) or (B) of paragraph (2) of such subsection in fiscal year 2015 or any fiscal year thereafter.
				(b)Monthly housing stipend
 (1)In generalSection 3680(a) of such title is amended— (A)by striking the matter after paragraph (3)(B);
 (B)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (D)in the matter before subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2), payment of; and (E)by adding at the end the following new paragraph (2):
						
 (2)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)—
 (A)during periods when schools are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed four weeks; or
 (B)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent school closure, except that payment of such a stipend may only be continued until the earlier of—
 (i)the date of the end of the term, quarter, or semester during which the school closure occurred; and (ii)the date that is four months after the date of the school closure..
 (2)Conforming amendmentParagraph (1)(C)(ii) of such section, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (i).  